DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the longitudinal extension of which” is unclear. It is unclear if a lack of antecedent basis has been created by said limitation.  There is insufficient antecedent basis for “the longitudinal extension” in the claim.
Regarding claim 3, the limitation “such that the rotation damper (2) is still in secure engagement with the housing (1) when the material having a lower modulus of elasticity than the housing is worn down” is not understood.  It is not clear what is encompassed by everything that follows the selection of a thickness of the contact region.  It is not clear what is structurally required by the future event of the contact region being worn down. It is not clear how a thickness can be defined by a measure of failure when that point of failure is unknown. What happens at the point of failure when the contact region is worn to a point where the engagement becomes unsecured?
Regarding claim 5, the limitation “which forms the remainder of the housing in a multicomponent injection molding process” is not understood.  It is not clear what structure is required by said limitation. It is unclear if the multicomponent injection molding process is a structural requirement of the claim.
Regarding claim 9, the limitation “A method for producing a housing (1) which surrounds a rotation damper (2), by molding a contact region in which the rotation damper (2) is in contact with the housing (1) onto an already preformed remainder of the housing” is not understood.  It is not clear what the preformed remainder of the housing is. Is the pre-formed remainder a different or separate piece from the housing (1) in line 1, “a method for producing a housing (1)”? does the limitation intend to recite that a contact region is molded onto the housing or a portion of the housing?  It is unclear what is encompassed by “preformed remainder”. 
Regarding claim 10, it appears that claim 10 does not depend from any preceding claim and is not intended to be an independent claim.  Claim 10 therefore creates a lack of antecedent basis.  
Claim 10 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the contact region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Benedetti et al. (US-20190203515).
Regarding claim 1, Benedetti et al. discloses a housing (10/11/12) of a linear damper which forms a guide for a rotation damper (at least including 20) and is provided with at least one engagement element (30, 13 and/or 14), the longitudinal extension (fig 9 along x axis) of which extends parallel to an axial direction of a rotational movement (at least a pivot of 20 along x axis) of the rotation damper (20), wherein the rotation damper (20) is provided with an outer structure which forms a counter engagement element (at least loading portion of 20, paragraph 45) that is configured to correspond to the engagement element (at least paragraph 45 and fig 9), and wherein a contact region (13) of the at least one engagement element (13), in which the counter engagement element (at least loading portion of 20, paragraph 45) of the rotation damper (20) is in contact with the engagement element (13/14) of the housing (10/11/12) during movement in a direction of movement (paragraphs 42-44, rotationally coupled of pivot 20), is made at least in sections (30 and at least support portions 13/14) of a material having a lower modulus of elasticity (at least a layer or made entirely of thermoplastics, paragraphs 47-48) than the housing (10/11/12).
Regarding claim 3, as best understood, Benedetti et al. discloses wherein a thickness of the contact region (13/14/30) is selected (paragraphs 45 and 47, at least one portion with at least one layer of anti-friction polymeric material).  
Regarding claim 5, Benedetti et al. discloses wherein the housing (10/11/12) is formed from at least one first component (12) and the contact region (30 and at least at 13/14) is formed from at least one second component (30 and at least thermoplastic layer) having a lower modulus of elasticity than the at least one first component (anti-friction polymeric material, paragraphs 45-47).
Regarding claim 6, Benedetti et al. discloses wherein the contact region (13/14) is disposed on a flank (fig 9 at least 13 from 30) and/or on an inner peripheral surface (12) of the housing (10/11).
Regarding claim 7, as broadly recited, Benedetti et al. discloses wherein the contact region (30/13/14) covers three quarters or half or a quarter of the inner peripheral surface (12 at portion 30) of the housing (10/11) and/or a flank (30) in axial direction (fig 9, paragraphs 45-48).  It has been interpreted that since the entirety of 30/13 is covered by the antifriction means then the antifriction means also covers at least three quarters or half or a quarter of the inner peripheral surface (of the housing and/or a flank.
Regarding claim 8, Benedetti et al. discloses wherein the material having a lower modulus of elasticity than the material of the housing is a thermoplastic elastomer (paragraphs 46-48).
Regarding claim 9, Benedetti et al. discloses method for producing a housing (figs 8 and 9, 10/11/12 and including at least 5, 6, 15, 16) which surrounds a rotation damper (20), by molding a contact region (13/14/20) in which the rotation damper (20) is in contact with (paragraphs 45-48) the housing onto an already preformed remainder of the housing (13/14/20 onto 12), wherein the contact region is made of a material having a lower modulus of elasticity than the remainder of the housing (paragraphs 46-48, at least thermoplastics), wherein the method for producing a housing which surrounds a rotation damper is preferably carried out using a multicomponent (5/6/13/14/30/15/16) injection molding process (paragraphs 45-48 and at least wherein the layering of the thermoplastic material has been interpreted as injection molded on), by injection molding at least one component (5/6/13/15/16) to create a housing (10/11/12), and by injection molding at least one further component (14) to create a contact region (14) in which the rotation damper (20) is in contact with the housing (paragraphs 45-48), wherein the at least one further component (14) is made of a material having a lower modulus of elasticity than the material of the remainder of the housing (paragraphs 46-48), and wherein a thermoplastic elastomer (paragraph 48) is preferably used as the material having a lower modulus of elasticity than the housing (at least paragraphs 45-48).
Regarding claim 10, Benedetti et al. discloses an additional part (at least 30/14) comprising the contact region (14) in which the rotation damper (20) is in contact with the housing, wherein said part is made of a material having a lower modulus of elasticity than the housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeilenga et al. (US-8079450) in view of Benedetti et al. (US-20190203515).

Regarding claim 1, Zeilenga et al. discloses a housing (14/50) of a linear damper (fig 1, 10) which forms a guide (52) for a rotation damper (16) and is provided with at least one engagement element (58), the longitudinal extension (fig 4 along 52’s axis) of which extends parallel to an axial direction of a rotational movement (fig 4 along 52’s axis) of the rotation damper (16), wherein the rotation damper (16) is provided with an outer structure which forms a counter engagement element (72) that is configured to correspond to the engagement element (58, col. 4, lines 44-47), and wherein a contact region (at or near 58) of the at least one engagement element (58), in which the counter engagement element (72) of the rotation damper (16) is in contact with the engagement element (58) of the housing (50) during movement in a direction of movement (col. 4, lines 44-47), is made at least in sections (58, at least two teeth).
Zeilenga et al. silent as to the material of the contact region at (58).  Benedetti et al. teaches wherein a contact region (13) of a housing (10/11/12/13) for a rotational damper (20) is made of a material having a lower modulus of elasticity (at least a layer or made entirely of thermoplastics, paragraphs 47-48) than the housing (10/11/12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the housing of Zeilenga et al.  with the thermoplastic material layer at the contact region of Benedetti et al. at least to provide a material, such as a layer of self-lubricating thermoplastic, in the place of a bearing or bushing at a place of frictional contact at least in order to have a reduced number of pieces, a lower manufacturing cost and a higher mounting simplicity (Benedetti et al. , paragraph 53). a layer of self-lubricating thermoplastic also provides an improved wear capability at a site of frictional contact and thus furthers the life span of the working parts.
Regarding claim 2, Zeilenga et al. discloses wherein both the engagement element (58) and the counter engagement element (72) have a structure configured for form-fitting interengagement (teeth, figs 3-4), wherein the structures are configured in the form of a toothing (teeth, figs 3-4), wherein at least one tooth (58) is provided as the engagement element (fig 4).
Regarding claims 3 and 4, as best understood, Zeilenga et al. discloses as set forth above but lacks a protective layer at the contact region. Benedetti et al. teaches wherein a thickness of the contact region (13/14/30) is selected (paragraphs 45 and 47, at least one portion with at least one layer of anti-friction polymeric material).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to select a sufficient thickness of the contact region material at least to satisfy the engineering design with regards to the tolerances and desired performance.  
Regarding claim 6, Zeilenga et al. discloses wherein the contact region (at 58) is disposed on a flank (fig 4 at least teeth 58) and/or on an inner peripheral surface (52/60) of the housing (50).
Regarding claim 7, as broadly recited, Zeilenga et al. discloses wherein the contact region (at 58) covers three quarters or half or a quarter of the inner peripheral surface a flank (58) in axial direction (fig 4, 52).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657